[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff seeks an order compelling arbitration of his claim for underinsured motorist benefits. The defendant resists, claiming that the plaintiff has not exhausted other available coverage. The plaintiff has fairly complied with the pleading requirements prescribed in Gaudet v. Safeco Insurance Company, 219 Conn. 39, 400, 593 A.2d 1362
(1991). Therefore, the plaintiff is entitled to the order he seeks if the issue of exhaustion of other available policies of insurance relates to the issue of coverage rather than to the issue of arbitrability. See generally, Wynn v. Metropolitan Property and Casualty Insurance Company,30 Conn. App. 803, 805-806, 623 A.2d 66 (1993), affirmed, 228 Conn. 436,635 A.2d 814 (1994). It does. Lane v. Aetna Casualty and SuretyCompany, 203 Conn. 258, 524 A.2d 616 (1987).
The application to compel arbitration is granted.
BY THE COURT,
LEVIN, JUDGE